DETAILED ACTION
This notice is in response to the amended claims filed on 07/13/2021 for examination, as well as the claim set alterations indicated to be entered following the applicant interview of 09/07/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-2, 4, 12-13, and 16 have been amended.
Claims 3, 11, 15, and 18 have been cancelled.
Claims 1-2, 4-10, 12-14, 16-17, and 19-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2021, 06/17/2021, 07/27/2021, and 08/27/2021 have been considered by the examiner. 

Interview Summary
Examiner initiated an Examiner Interview on 09/02/2021, wherein Applicant and Examiner discussed the disclosure of JTAG 1149.1 et al. (NPL: “IEEE Standard Test Access Port and Boundary-Scan Architecture”, June 2001, IEEE-SA Standards Board”; June 2001), Sleator et al. (US8516176), and Thom et al. (US20130013928), and to the incorporation of subject matter directed to each other remaining circuitry component executing the bypass instruction during 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provisioned by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendment was given in email received from applicant on September 10, 2021 to amend claims 1-2, 4, 12-13, and 16 as herein, and to cancel claims 3, 15, and 18.
The application has been amended as follows:

CLAIMS:
Claim 1. (Currently Amended):  A data processing device comprising: 
a first circuitry component configured to send a challenge to 
the remaining circuitry components are configured to receive challenges and to process the challenges to produce responses; 
the first circuitry component is configured to verify integrity of the data processing device based on one or more of the responses produced by the remaining circuitry components;
each of the remaining circuitry components comprises: 

a data shift register, corresponding to the process challenge instruction, to receive the respective challenge;
each of the remaining circuitry components is configured to, in a first mode, shift one bit at a time from an input of each of the remaining circuitry components into the instruction shift register and one bit at a time from the instruction shift register to an output of each of the remaining circuitry components;
an initial remaining circuitry component, of the remaining circuitry components, is configured to receive a challenge, of the challenges, from the first circuitry component;
a challenge, of the challenges, received by each subsequent remaining circuitry component is a response, of the responses, produced by a respective preceding remaining circuitry component, without being the challenge from the first circuitry component; 
a last remaining circuitry component, of the remaining circuitry components, is configured to send a response, of the responses, to the first circuitry component, without any of the other 
the first circuitry component is configured to cause each of the remaining circuitry components to execute a process challenge instruction between shifting the challenge into the data shift register of the initial remaining circuitry component and shifting the response written to the data shift register of the last remaining circuitry component to an input of the first circuitry component;
when each process challenge instruction is executed by a remaining circuitry component, each of other remaining circuitry components executes a bypass instruction; and
the response of the last remaining circuitry component is used to decrypt firmware for continuing a boot sequence.

Claim 2. (Currently Amended):  The data processing device of claim 1, further comprising a memory storing the firmware in encrypted form; and 
wherein the data processing device or an aspect of the data processing device requires the firmware in decrypted form to function, and 
wherein the first circuitry component is configured to decrypt the encrypted firmware using one or more device verification keys based on the one or more responses produced by the remaining circuitry components.

Claim 3. (Canceled).  

Claim 4. (Currently Amended):  The data processing device of claim 2, further comprising a conditional access device, 
wherein the firmware comprises a decryption key for use by the conditional access device to control access to content consumable using the data processing device.

Claim 12. (Currently Amended):  The data processing device of claim 1, wherein a physical layer is used for implementing communications between initial and remaining circuitry components and between remaining circuitry components is compliant with [[the]] IEEE-1149.1 Joint Test Action Group (JTAG) specification, each remaining circuitry component comprising a Test Mode Select (TMS), Test Clock (TCK), Test Data In (TDI) and Test Data Out (TDO) pin and a specification compliant state machine.

Claim 13. (Currently Amended):  A method of verifying integrity of a data processing device having a first circuitry component and remaining circuitry components, each of the 
sending a challenge to one or more of the remaining circuitry components; 
shifting, in a first mode, by each of the remaining circuitry components, one bit at a time from an input of each of the remaining circuitry components into the instruction shift register and one bit at a time from the instruction shift register to an output of each of the remaining circuitry components;
receiving a response from the one or more of the remaining circuitry components; and 
using the response to verify the integrity of the data processing device, wherein
an initial remaining circuitry component, of the remaining circuitry components, is configured to receive a challenge, of the plurality of challenges, from the first circuitry component,
a challenge, of the plurality of challenges, received by each subsequent remaining circuitry component is a response, of the plurality of responses, produced by a respective preceding remaining circuitry component, without being the challenge from the first circuitry component, 
a last remaining circuitry component, of the remaining circuitry components, is configured to send a response, of the plurality of responses, to the first circuitry component, without any of the other 
,
when each process challenge instruction is executed by a remaining circuitry component, each of other remaining circuitry components executes a bypass instruction, and
the response of the last remaining circuitry component is used to decrypt firmware for continuing a boot sequence.

Claim 15. (Canceled).  

Claim 16. (Currently Amended):  A non-transitory computer readable medium comprising instructions that when executed by a processing device having a first circuitry component and remaining circuitry components, each of the 
send a challenge to one or more of the remaining circuitry components; 
shift, in a first mode, by each of the remaining circuitry components, one bit at a time from an input of each of the remaining circuitry components into the instruction shift register and one bit at a time from the instruction shift register to an output of each of the remaining circuitry components;

use the response to verify [[the]] integrity of the processing device, wherein
an initial remaining circuitry component, of the remaining circuitry components, is configured to receive a challenge, of the plurality of challenges, from the first circuitry component,
a challenge, of the plurality of challenges, received by each subsequent remaining circuitry component is a response, of the plurality of responses, produced by a respective preceding remaining circuitry component, without being the challenge from the first circuitry component, 
a last remaining circuitry component, of the remaining circuitry components, is configured to send a response, of the plurality of responses, to the first circuitry component, without any of the other 
the first circuitry component is configured to cause each of the remaining circuitry components to execute a process challenge instruction between shifting the challenge into the data shift register of the initial remaining circuitry component and shifting the response written to the data shift register of the last remaining circuitry component to an input of the first circuitry component,
when each process challenge instruction is executed by a remaining circuitry component, each of other remaining circuitry components executes a bypass instruction, and
the response of the last remaining circuitry component is used to decrypt firmware for continuing a boot sequence.

Claim 18. (Canceled).  

Allowable Subject Matter
Claims 1-2, 4-10, 12-14, 16-17, and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Specifically, amended claim 1 recites, inter alia, “when each process challenge instruction is executed by a remaining circuitry component, each of other remaining circuitry components executes a bypass instruction; and the response of the last remaining circuitry component is used to decrypt firmware for continuing a boot sequence.”
Art found of record, e.g., the combination of JTAG 1149.1 et al. (NPL: “IEEE Standard Test Access Port and Boundary-Scan Architecture”, June 2001, IEEE-SA Standards Board”; June 2001), Sleator et al. (US8516176), and Thom et al. (US20130013928) teach a JTAG system for performing process challenges in a chain using a plurality of shift registers to produce an response used as a key (see as particularly presented in Final Office Action dated 03/25/2021), however fails to teach filling the other remaining components performing bypass instructions during the challenge instruction and using the result to decrypt firmware in a boot sequence as particularly recited in the amended independent claims. Other prior art, e.g., Watkins et al. (US7657807) discloses a JTAG 1149.1 system wherein an ATE provides a TDI into a plurality of integrated circuits, wherein the last integrated circuit produces a final output, which is then fed back into the ATE for comparison, but similarly fails to remedy the aforementioned deficiencies of the prior art. Additionally, Grieco et al. (US20160247002) and Akselrod et al. (US20090296933) are made of note as also disclosing a JTAG system for detection of hardware tampering using a sequential challenge/response system (see, e.g., Grieco at abstract, fig. 1 and Akselrod at abstract, [0018-022]), yet similarly fail to remedy the aforementioned deficiency.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                       /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438